Filed 07/17/19                                                  Case 17-13797                                                          Doc 1559


        1   3
          WANGER JONES HELSLEY PC
        2 Riley C. Walter #91839
          Steven K. Vote #309152
        3
          265 E. River Park Circle, Suite 310
        4 Fresno, California 93720
          Telephone: (559) 233-4800
        5 Facsimile: (559) 233-9330
          Email:       rwalter@wjhattorneys.com
        6              svote@wjhattorneys.com
        7
            Attorneys for Tulare Local Healthcare District
        8
        9                                   IN THE UNITED STATES BANKRUPTCY COURT

       10                                           EASTERN DISTRICT OF CALIFORNIA
       11
                                                               FRESNO DIVISION
       12
            In re                                                         CASE NO. 17-13797
       13
                TULARE LOCAL HEALTHCARE                                   Chapter 9
       14       DISTRICT, dba TULARE REGIONAL
                MEDICAL CENTER,                                           DC No.: WJH-6
       15
                                 Debtor.                                  Date:        August 29, 2019
       16                                                                 Time:        9:30 a.m.
                Tax ID #: XX-XXXXXXX                                      Place:       2500 Tulare Street
       17       Address: 869 N. Cherry Street                                          Fresno, CA 93721
                          Tulare, CA 93274                                             Courtroom 13
       18                                                                 Judge:       Honorable René Lastreto II
       19
             EXHIBIT TO DECLARATION OF SANDRA ORMONDE IN SUPPORT OF MOTION FOR
       20
              AUTHORITY TO BORROW AND GIVE SECURITY AND TO PROVIDE ADEQUATE
       21            PROTECTION (INSURANCE PREMIUM FINANCE AGREEMENT)

       22         Exh.          Description                                                                       Pages
       23           A           Commercial Premium Finance Agreement                                                 2
       24 Dated: July 16, 2019                                     WANGER JONES HELSLEY, P.C.
       25
       26                                                     By: _______________________________
                                                                   Riley C. Walter,
       27                                                          Attorneys for Debtor, Tulare Local Healthcare
                                                                   District, dba Tulare Regional Medical Center
       28

                                                                          1
            Exhibit to Declaration of Sandra Ormonde in                               M:\S-U\TRMC\PLEADINGS\WJH-6 Motion to Borrow and
            Support of Motion for Authority to Borrow, etc.                                          Give Security\exh page.071619.gaa.docx
Filed 07/17/19          Case 17-13797      Doc 1559




                 Exhibit A - Page 1 of 2    1
Filed 07/17/19        Case 17-13797        Doc 1559




                 Exhibit A - Page 2 of 2         2
